Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
1. This Office Action is in response to the amendment filed on 10/18/2019. Claims 1-20 are pending in this application.  Claims 1, 9 and 15 are independent claims. 

Rejections - 35 USC § 103 
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-3, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PGPub 20070240046), in view of Magers (US PGPub 20030018490).



providing, at a business process management system, one or more software development tools for developing software applications associated with processes, including a column-based process editor; (Fig. 4A, par 35, The process definition 303 may be a representation of the business process 301, which may be structured as a sequence of operations 305 via a workflow management system utilizing a workflow editing application in one embodiment, as mentioned previously. The operations 305, comprising the process definition 303, indicate when the business process 301 begins and ends, and provide information about activities within the business process 301 in an embodiment. Par 39, The task operation 311 may define an activity (e.g., a business service) that may be executed as part of the process definition 303 during a workflow process instance.)
receiving user input associated with development of the [dynamic] process with the column-based process editor; (Fig. 4A and par 36, The user of the workflow editing application, such as a system administrator for example, may "drag and drop" the flowchart shapes 401 onto a workspace 405, as illustrated in FIG. 4A, to design the workflow process (e.g., the flow diagram having reference numeral 407).)
updating process information defining a [dynamic] process application based at least in part on the user input received; and (par 39, The task operation 311 may define an activity (e.g., a business service) that may be executed as part of the process definition 303 during a workflow process instance. There may be one or more task operations 311 within a process definition 303. In one embodiment, the task operation 311 may comprise one or more business services, such as for example, a notification, an assignment, an external program call, or the like.)
generating a graphical representation of the [dynamic] process for display by a client computing device based on the process information, the graphical representation includes tasks of the [dynamic] process organized into columns corresponding to one or more stages of the [dynamic] process. (Fig. 4A, par 40, The task operation 311 may be represented by the flowchart 
Yan does not specifically teach, however Magers teaches of dynamic process application; process information defining a dynamic process application; tasks of the dynamic process (par 57, The present invention recognizes that business processes change dynamically, based upon business conditions and evolving organizational constraints. The present invention encompasses a system 100 that allows for the specification and the customization of business processes for atomic units and groups of business tasks. The present invention does not force the business processes to change based upon the system's implementation. Rather, the present invention allows for dynamic application of business processes and respective business rules that govern the processes to units of business tasks. Par 64, The architecture of the object engine of the present invention is capable of substantial rearrangement of both properties, methods, and organizational structure without departing from the ability to implement the business logic in a consistent manner, and to accommodate changes to that business logic in a dynamic manner. Par 89, The trading aspect 122 enforces business rules for contract approval process, yet the process itself can be configured to meet dynamic changes in a business environment.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add dynamic process application; process information defining a dynamic process application; tasks of the dynamic process, as conceptually seen from the teaching of Magers, into that of Yan because this modification can help create dynamic process for the software business application to be capable of updating business requirements and processes dynamically. 


 the graphical representation of the dynamic process is incorporated into an interactive graphical user interface provided to the client computing device by the business process management system. (par 2, controlling view navigation in a workflow environment by incorporating a user-interact operation into a process definition tool to navigate a user to one or more views within a workflow process instance. Par 16, FIG. 7 is an illustration of an example user-interface display showing an administration view of the example workflow editing application to define a user-interact operation of the workflow process in accordance with an embodiment of the present invention.)

As per Claim 3, Magers teaches of the method of claim 1, wherein the user input indicates creation of a new stage of the dynamic process, and wherein the method further comprises updating the graphical representation to add a new column corresponding to the new stage. (par 119, The system 100 of the present invention allows contracts to be edited, cancelled or amended. However, enabling of certain functions is dynamically set in real-time based upon business rules that pertain to that stage of the business process. par 185, Additionally, the system automatically captures the state of the demand plan at different stages in the planning cycle enabling users to see how demand changed with time which can be particularly helpful during post-mortem studies.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the user input indicates creation of a new stage of the dynamic process, and wherein the method further comprises updating the graphical representation to add a new column corresponding to the new stage, as conceptually seen from the teaching of Magers, into that of Yan because this modification can help create dynamic process for the software business application to be capable of updating business requirements and processes dynamically.  




Re Claim 10, it is the system claim, having similar limitations of claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3. 

Re Claim 15, it is the product claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1. 

Re Claim 16, it is the product claim, having similar limitations of claim 3. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 3. 


5. Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PGPub 20070240046), in view of Magers (US PGPub 20030018490), and further in view of Hogg (US PGPub 20130103372).

As per Claim 4, Hogg teaches of the method of claim 1, wherein the user input indicates creation of a new global task of the dynamic process, and wherein the method further comprises updating the graphical representation to add the new global task separate from the columns representing the one or more stages. (Par 28, Embodiments of the present invention allow a process author to call the same process multiple times with a changed context, or specify a new and completely different global 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the user input indicates creation of a new global task of the dynamic process, and wherein the method further comprises updating the graphical representation to add the new global task separate from the columns representing the one or more stages, as conceptually seen from the teaching of Hogg, into that of Yan and Magers because this modification can help create dynamic process for the software business application to be capable of updating business requirements and processes dynamically. 

Re Claim 11, it is the system claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4. 

Re Claim 17, it is the product claim, having similar limitations of claim 4. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 4. 

s 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PGPub 20070240046), in view of Magers (US PGPub 20030018490), and further in view of Anil (US PGPub 20090319608).

As per Claim 5, Anil teaches of the method of claim 1, wherein the user input indicates creation of a new task within a stage of the dynamic process, and wherein the method further comprises updating the graphical representation to add the new task in a column representing the stage. (par 43, where I is the Task Input, C is the Task constraints, and S.sub.k is a solution added to the Task in stage k. For example, referring back to the previously mentioned video segmentation and annotation example, the state of the Task in the "review" Activity, consists of the video clip and the annotations added in a preceding "annotate" Activity. Authors can access Tasks and Solutions at any stage in the activity chain, and introduce new activities and tasks dynamically.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the user input indicates creation of a new task within a stage of the dynamic process, and wherein the method further comprises updating the graphical representation to add the new task in a column representing the stage, as conceptually seen from the teaching of Anil, into that of Yan and Magers because this modification can help create dynamic process for the software business application to be capable of updating business requirements and processes dynamically. 

Re Claim 12, it is the system claim, having similar limitations of claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5. 

Re Claim 18, it is the product claim, having similar limitations of claim 5. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5. 

7. Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PGPub 20070240046), in view of Magers (US PGPub 20030018490), in view of Anil (US PGPub  20090319608), and further in view of Thomson (US Patent 8392013).

As per Claim 6, Anil teaches of the method of claim 1, wherein the user input indicates configuration of a property of a stage or task of the dynamic process, and wherein the method further comprises (par 10, the life cycle of a task for one embodiment of the automated task centered collaboration technique. Par 23, Tasks can be operated on in multiple stages, and involve some amount of workflow, such as, for example, distributed proofreading, or where two users synchronously collaborate to annotate sections of an image, based on tags earlier submitted in a game.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the user input indicates configuration of a property of a stage or task of the dynamic process, as conceptually seen from the teaching of Anil, into that of Yan and Magers because this modification can help create dynamic process for the software business application to be capable of updating business requirements and processes dynamically. 
None of Yan, Magers and Anil specifically teaches, however Thomson teaches of updating the graphical representation to include a notation icon to the stage or task signifying a configured property. (Claim 1, automating a business process, the method comprising the following steps: performing a first stage of a two-stage, nested process, said first stage comprising the following steps: providing a user interface which graphically presents a first plurality of icons to a user, said first plurality of icons being process icons wherein each process icon represents an operation step having at least one input and at least one output;)


Re Claim 13, it is the system claim, having similar limitations of claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6. 

8. Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PGPub 20070240046), in view of Magers (US PGPub 20030018490), and further in view of Barletta (US PGPub 20140282366).

As per Claim 7, Barletta teaches of the method of claim 6, wherein the configured property is at least one of an activation condition, a termination condition, or a marker. (Par 5, Business Process Model and Notation (BPMN) has been developed as a graphical representation of business processes in a business process model (formerly known as Business Process Modeling Notation). BPMN is a public standard maintained by Object Management Group, Inc. (Needham, Mass.) for business process modeling which provides a uniform graphical notation for specifying business process in a business process diagram. The primary goal of BPMN is to provide a standard notation readily understandable by all business users. BPMN supports business process management, for both technical users and business users, by providing a notation that is intuitive to business users, yet able to represent complex process semantics. The shapes, the symbols (also referred to as markers), the borders, the placement of the BPMN diagram elements, as well as their properties have well defined meanings and have to be interpreted in the same manner by all tools.)


Re Claim 19, it is the product claim, having similar limitations of claim 7. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 7. 

9. Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PGPub 20070240046), in view of Magers (US PGPub 20030018490), in view of Wei (US PGPub 20040143823), and further in view of Venuraju (US Patent 10135936).

As per Claim 8, Wei teaches of the method of claim 1, further comprising: evaluating the process information to validate properties associated with at least one of the dynamic process, tasks, or the one or more stages; and (par 71, If the module is available in the local cache (809), the CRE skips the downloading process and proceeds to the next question (815), as well. Next, the CRE checkes the module properties or configuration information to see if this module requires a business logic component (816). If no business logic component is required (815) the CRE displays the module to the user (818) and then waits for a user input (820). If the module requires a business logic component (817), process (840) takes place. In process (840), the CRE proceeds to check if the business logic component is available in the local cache (824). If the business logic component is available in the local cache (821), it gets loaded from the local cache (826) in the active memory)

Venuraju teaches of updating the graphical representation of the dynamic process to include a notation icon representing a validation warning in association with a component of dynamic process having a property needing attention.  (Col 24, line 62,  When local subsystem 110 determines the property value does not match the benchmarked property value (step 1210: no), it may continue to step 1212 and generate a user interface with a graphical warning icon. However, if local subsystem 110 determines the property value matches a benchmark value (step 1210: yes), then local subsystem 110 may continue to step 1214 and generate a user interface with a satisfactory icon. Col 25, lines 27-37, Thus, an element with type image may highlighted with a red color while an element of report table 1350 with type text may have a blue color. Other icons such as warning signs, error signs, or check signs may also be associated with each element in a coded list.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add updating the graphical representation of the dynamic process to include a notation icon representing a validation warning in association with a component of dynamic process having a property needing attention, as conceptually seen from the teaching of Venuraju, into that of Yan, Magers and Wei because this modification can help create dynamic process for the software business application to be capable of updating business requirements and processes dynamically. 


Re Claim 14, it is the system claim, having similar limitations of claim 8. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 8. 

Re Claim 20, it is the product claim, having similar limitations of claim 8. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 8. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAE U JEON/Primary Examiner, Art Unit 2193